Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed July, 28 2022 have been entered. Accordingly, claims 1-2 and 4-25 are currently pending and have been examined. Claim 3 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1,9-10, 17, and 22-23. Claims 7-8 and 18-21 are withdrawn. The previous 112, 102, and 103 rejections have been withdrawn due to applicant’s amendments. However, a new grounds of rejection has been made due to applicant’s amendments. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699).
Regarding claim 1, a clamping system (Figures 1-3) comprising: 
a base (element 1) defining a threaded member (element 11); 
a pair of arms (elements 2/3) pivotally supported by the base (see paragraph 0037), each arm defining a proximal end (Detail A) and an opposite distal end (Detail B); 
a shaft (element 5) threadedly engaged with the threaded member of the base (see paragraph 0037), the shaft defining a proximal end (Detail C) and an opposite distal end (Detail D); 
a central carriage (element 4) rotatably affixed to the distal end of the shaft (via element 41) and slideably retained to the pair of arms (see paragraph 0047); 
wherein rotation of the shaft relative to the base results in (i) axial displacement of the shaft and linear displacement of the central carriage, and (ii) pivotal displacement of the pair of arms (see paragraphs 0039/0043/0047/0049).

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale

However, Zhang appears to be silent wherein each arm of the pair of arms includes one or more rollers, the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction.
Makkonen teaches it was known in the art to have a clamping system (Figures 1-7C element 2) comprising a pair of arms (elements 6/7), and wherein each arm of the pair of arms includes one or more rollers (elements 15/16), the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction (see paragraph 0012 and 0034).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Makkonen to provide wherein each arm of the pair of arms includes one or more rollers, the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction. The motivation for doing so allows enables a relative rotation of the apparatus and the workpiece in one direction only. Thus, such a wheel enables preventing incorrect operation of the apparatus and deformation possibly caused by adverse cutting forces resulting therefrom and irregularities in the cut surface caused thereby as disclosed by Makkonen (see paragraph 0034).
Regarding claim 2, Zhang modifed discloses: the clamping system of claim 1 wherein each arm also defines a guide slot (element 8) extending at least partially between the proximal end and the distal end of each said arm (see annotated figure above), the clamping system further comprising: 
a first locating pin (element 9) extending from the central carriage through the guide slot of a first arm (element 3) of the pair of arms (see figure 3) and a second locating pin (element 9 and see also paragraph 0046 where the prior art states each jaw (elements 2/3) has a pin (element 9)) extending from the central carriage through the guide slot of a second arm (element 2) of the pair of arms to thereby movably retain the central carriage to the pair of arms (see paragraph 0046).
Regarding claim 12, Zhang modified discloses: the clamping system of claim 1 further comprising an indicator (Detail A) extending from the central carriage, the indicator defining a face (outer surface of Detail A) for visual reference to align the clamp in a position desired by a user (Giving that the structural limitation are met by the prior art and there are no structural difference, the prior art would be capable of performing the recited claim function).

    PNG
    media_image2.png
    563
    454
    media_image2.png
    Greyscale

Claims 4-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699) as applied to claim 1 above, and further in view of Kuba (US Patent No. 4,625,464).
Regarding claim 4, Zhang modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the central carriage includes one or more rollers rotatably secured to the central carriage.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), a central carriage (element 2), and wherein the central carriage includes one or more rollers (elements 6a) rotatably secured to the central carriage (via elements 2a/6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Kuba to provide wherein the central carriage includes one or more rollers rotatably secured to the central carriage. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699) as applied to claim 1 above, and further in view of Isusi (US Pub. No. 2017/0197296).
Regarding claim 5, Zhang modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the clamping system of claim 1 further comprising: a quick release provision including a nut pivotally engaged with the base, the nut defining a threaded engagement end, wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut.
Isusi teaches it was known in the art to have a clamping system (Figures 1-10 element 1) comprising a shaft (element 31), a base (element 2), a pair of arms (elements 3/4) with rollers (elements 7/8), and further comprising: a quick release provision (Figures 6a/6b) including a nut (element 32) pivotally engaged with the base, the nut defining a threaded engagement end (paragraph 0061 where element 32 is defined as “threaded”), wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut (see figures 4-6b and see also paragraphs 0061-0064).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Isusi to provide a quick release provision including a nut pivotally engaged with the base, the nut defining a threaded engagement end, wherein the shaft is threadedly engaged with the threaded member of the base by threaded engagement with the engagement end of the nut. Doing so provides a quick secure manner to open and close the clamping arms without the need to rotate the shaft, thus increasing efficiency and productivity of opening/closing the arms of the clamping system during operations.
Regarding claim 22, Zhang modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein a first spaced-apart pair of rollers of the one or more rollers are rotatably supported about a first longitudinal axis by a first arm of the pair of arms, wherein a second spaced-apart pair of rollers of the one or more rollers are rotatably supported about a second longitudinal axis by a second arm of the pair of arms, and wherein the first and second axes are parallel, whereby a pipe of predetermined length when contacted by the first and second spaced-apart pairs of rollers aligns with the first and second axes.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), and wherein a first spaced-apart pair of rollers (Detail A) of the one or more rollers are rotatably supported about a first longitudinal axis (X-X axis) by a first arm of the pair of arms (element 7), wherein a second spaced-apart pair of rollers (Detail B) of the one or more rollers are rotatably supported about a second longitudinal axis (X2-X2 axis) by a second arm (element 9) of the pair of arms, and wherein the first and second axes are parallel (see figures 3/4 and annotated figure below), whereby a pipe (element a) of predetermined length when contacted by the first and second spaced-apart pairs of rollers aligns with the first and second axes (see figure 11).

    PNG
    media_image3.png
    920
    871
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Kuba to provide a first spaced-apart pair of rollers of the one or more rollers are rotatably supported about a first longitudinal axis by a first arm of the pair of arms, wherein a second spaced-apart pair of rollers of the one or more rollers are rotatably supported about a second longitudinal axis by a second arm of the pair of arms, and wherein the first and second axes are parallel, whereby a pipe of predetermined length when contacted by the first and second spaced-apart pairs of rollers aligns with the first and second axes. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699) as applied to claim 1 above, and further in view of Li (CN 205465299).
Regarding claim 6, Zhang modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the clamping system of claim 1 further comprising: a suspension system including one or more springs positioned between the shaft and the central carriage.
Li teaches it was known in the art to have a clamping system (Figures 1-2) comprising a pair of arms (elements 1.1/3.2) with rollers (elements 7/8/9), a central carriage (elements 1.2/3.1), and further comprising a suspension system (Figure 1) including one or more springs (element 4) positioned between the shaft and the central carriage (see figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Isusi to provide a suspension system including one or more springs positioned between the shaft and the central carriage. Doing so provides a suspension system which increases stability and absorbs the shock/vibration of the different parts of the device during operations, thus enhancing the device during use.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699) as applied to claim 1 above, and further in view of Penman (US Patent No. 7,114,234).
Regarding claim 13, Zhang modified discloses all of the limitations of claim 1 including the clamping system of claim 1 (Figures 1-3), but appears to be silent wherein a framed support system comprising: a frame secured to the clamping system, wherein the frame  includes a central component, and a plurality of outwardly extending members.
Penman teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), and a framed support system (Figures 1-3) comprising the clamping system (Figures 1-3) and a frame (element 15) secured to the clamping system, wherein the frame includes a central component (Detail A), and a plurality of outwardly extending members (elements 20/30).

    PNG
    media_image4.png
    985
    823
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    616
    490
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Penman to provide a framed support system comprising a frame secured to the clamping system, wherein the frame  includes a central component, and a plurality of outwardly extending members. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 14, Zhang modified discloses all of the limitations of claims 1 and 13, but appears to be silent wherein the plurality of outwardly extending members include: a first proximal member extending outward from the central component; a first distal member extending outward from the central component; a second proximal member  extending outward from the central component; and a second distal member extending outwardly from the central component.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), wherein the plurality of outwardly extending members include: a first proximal member (element 24/Detail A) extending outward from the central component (see annotated figure below); a first distal member (element 24/Detail B) extending outward from the central component (see annotated figure below); a second proximal member (element 24 and see also col. 5, ll. 45-52 where the prior art states the element 20 (outwardly extending member) includes element 26 and 24 and col. 6, ll. 2-3 where the prior art states element 30 (outwardly extending member) is similar in construction, thus having a second set of element 24 located in element 30) extending outward from the central component see annotated figure below); and a second distal member (element 24) extending outwardly from the central component (see annotated figure below).

    PNG
    media_image6.png
    910
    755
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Penman to provide wherein the plurality of outwardly extending members include: a first proximal member extending outward from the central component; a first distal member extending outward from the central component; a second proximal member  extending outward from the central component; and a second distal member extending outwardly from the central component. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 15, Zhang modified discloses all of the limitations of claims 1 and 13-14, but appears to be silent wherein the framed support system of claim 14 wherein the frame further includes: at least one grab member affixed to the proximal or distal members, the at least one grab member extending transversely therefrom.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), wherein the frame further includes: at least one grab member (element 27) affixed to the proximal or distal members, the at least one grab member extending transversely therefrom (see figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Penman to provide wherein the frame further includes: at least one grab member affixed to the proximal or distal members, the at least one grab member extending transversely therefrom. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 16, Zhang modified discloses all of the limitations of claims 1 and 13-14, but appears to be silent wherein at least one of the first distal member and the second distal member serves as a ground-contacting member.
Penman further teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a plurality of outwardly extending members (elements 20/30), a first distal member and the second distal member (element 24), and wherein at least one of the first distal member and the second distal member serves as a ground-contacting member (Giving that the structural limitation are met by the prior art and there are no structural difference, the prior art would be capable of having element 24 to serve as a ground-catching member).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Penman to provide wherein at least one of the first distal member and the second distal member serves as a ground-contacting member. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205764673) in view of Makkonen (US  Pub. No. 2015/0202699) and Kuba (US Patent No. 4,625,464).
Regarding claim 17, Zhang discloses: a clamping system (Figures 1-3) comprising: 
a base (element 1) defining a threaded member (element 11); 
a pair of arms (elements 2/3) pivotally supported by the base (see paragraph 0037), each arm defining a proximal end (Detail A) and an opposite distal end (Detail B); 
a shaft (element 5) threadedly engaged with the threaded member of the base (see paragraph 0037), the shaft defining a proximal end (Detail C) and an opposite distal end (Detail D); 
a central carriage  (element 4) rotatably affixed to the distal end of the shaft (via element 41) and slideably retained to the pair of arms (see paragraph 0047); 
wherein rotation of the shaft relative to the base results in (i) axial displacement of the shaft and linear displacement of the central carriage, and (ii) pivotal displacement of the pair of arms (see paragraphs 0039/0043/0047/0049), 
wherein each arm also defines a guide slot (element 8) extending at least partially between the proximal end and the distal end of each said arm (see annotated figure below), 
the clamping system further comprising: 
a first locating pin (element 9) extending from the central carriage through the guide slot of a first arm (element 3) of the pair of arms (see figure 3) and a second locating pin (element 9 and see also paragraph 0046 where the prior art states each jaw (elements 2/3) has a pin (elementn9)) extending from the central carriage through the guide slot of a second arm (element 2) of the pair of arms to thereby movably retain the central carriage to the pair of arms (see paragraph 0046).

    PNG
    media_image1.png
    563
    454
    media_image1.png
    Greyscale

However, Zhang appears to be silent wherein each arm of the pair of arms includes one or more rollers, the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction and wherein the central carriage includes one or more rollers rotatably secured to the central carriage.
Makkonen teaches it was known in the art to have a clamping system (Figures 1-7C element 2) comprising a pair of arms (elements 6/7), and wherein each arm of the pair of arms includes one or more rollers (elements 15/16), the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction (see paragraph 0012 and 0034).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang with the teaching of Makkonen to provide wherein each arm of the pair of arms includes one or more rollers, the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction. The motivation for doing so allows enables a relative rotation of the apparatus and the workpiece in one direction only. Thus, such a wheel enables preventing incorrect operation of the apparatus and deformation possibly caused by adverse cutting forces resulting therefrom and irregularities in the cut surface caused thereby as disclosed by Makkonen (see paragraph 0034).
However, Zhang modified appears to be silent wherein the central carriage includes one or more rollers rotatably secured to the central carriage.
Kuba teaches it was known in the art to have a clamping system (Figures 1-15 element 1) comprising a left and right arm (elements 7/9), a central carriage (element 2), and wherein the central carriage includes one or more rollers (elements 6a) rotatably secured to the central carriage (via elements 2a/6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Zhang with the teaching of Kuba to provide wherein the central carriage includes one or more rollers rotatably secured to the central carriage. The motivation for doing so allows the clamping system to rotatable clamp the work piece, thereby to securely hold the work piece while having a press-contact completely to the outer peripheral surface of the workpiece.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuba (US Patent No. 4,625,464) in view of Penman (US Patent No. 7,114,234) and Makkonen (US  Pub. No. 2015/0202699).
Regarding claim 23, Kuba discloses: a clamping system (Figures 1-15 element 1) for removably securing a saw (elements 32/40/44/52) mounted in spaced relationship to an exterior surface of a pipe (element a) of predetermined length, the pipe defining a longitudinal axis (element o), the clamping system (10) being rotatable about the longitudinal axis (via elements 6a/6a/15a/15a/18a/18a), wherein the clamping system comprises:
a pair of arms (elements 7/9), each arm defining a proximal end (Detail A) and an opposite distal end (Detail B), each arm of the pair of arms including one or more rollers (elements 15a/18a).

    PNG
    media_image7.png
    920
    969
    media_image7.png
    Greyscale


However, Kuba appears to be silent wherein the clamping system comprises a frame secured to the clamping system, wherein the frame includes a central component and a plurality of outwardly extending members extending from the central component, the pair of arms pivotally supported by the frame, the one or more rollers are free to rotate in a first direction and restricted from rotating in a second direction, and one or more grab members affixed to or formed unitary with one of the plurality of outwardly extending members for enabling one or more of the grab members to be used to rotate the saw about the longitudinal axis to cut the pipe into at least two portions.
Penman teaches it was known in the art to have a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55), a frame (Figures 1-3) secured to the clamping system (see annotated figure below), wherein the frame includes a central component (Detail A) and a plurality of outwardly extending members (elements 20/30) extending from the central component (see annotated figure below) and one or more grab members (element 27) affixed to or formed unitary with one of the plurality of outwardly extending members (see figure 4). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kuba with the teaching of Penman to provide wherein the clamping system comprises a frame secured to the clamping system, wherein the frame includes a central component and a plurality of outwardly extending members extending from the central component and one or more grab members affixed to or formed unitary with one of the plurality of outwardly extending members. The resultant combination would have the frame of Penman supporting the clamping system and  the pair of arms of Kuba which are pivotally supported by the frame and enabling one or more of the grab members to be used to rotate the saw about the longitudinal axis to cut the pipe into at least two portions. Doing so provides an additional support system in order to provide additional securement of the device and workpiece, thus preventing the device or work piece from being damaged during operations.
Regarding claim 24, Kuba modified discloses: the clamping system of claim 23, wherein the saw cuts the pipe along a cutting plane (see figures 11-15 and see also col. 5, ll. 40-67 and col. 6, ll. 1-11) disposed transverse to the longitudinal axis.
Regarding claim 25, Kuba modified discloses: the clamping system of claim 23, wherein one or more of the grab members serves as a ground-contacting member or foot (Giving that the structural limitation are met by the prior art, there are no structural difference, and the claim limitation fails to provide any additional structural to define a ground-contacting member or foot, the prior art would be capable of having elements 13/16 to serve as a ground-catching member).

Allowable Subject Matter
Claims 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a clamping system, specifically a force limit system, wherein the shaft  is in the form of a threaded collar, and wherein the collar defines a proximal end and an opposite distal end, an outer periphery threaded region extending at least partially between the proximal end  and the distal end, and a central bore extending between the proximal end  and the distal end, wherein the force limit system includes: a central shaft extending through the central bore of the threaded collar; a handle including a post engageable with the proximal end of the threaded collar; and one or more springs disposed between the distal end of the threaded collar and the central carriage.
The teaching of Zhang discloses a clamping system (Figures 1-3) having a shaft (element 5) connected to a handle (element 51/52). However, Zhang’s shaft is solid and does not include a bore wherein a central shaft extends through the bore and thus in combination does not form a force limit system.
The teaching of Kuba discloses a clamping system (Figures 1-15 element 1) having a shaft (element 20) connected to a handle (element 31). However, Kuba’s shaft is solid and does not include a bore wherein a central shaft extends through the bore and thus in combination does not form a force limit system.
Regarding claims 10-11, the instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have a clamping system, specifically a brake system including a lever moveably attached to the central carriage and selectively positionable between (i) an engaged position in which the lever contacts one or more rollers secured to the central carriage and prevents rotation of the rollers, and (ii) a disengaged position in which the lever  is free from contact with the one or more rollers secured to the central carriage thereby enabling rotation of the rollers.
The teaching of Kuba discloses a clamping system (Figures 1-15 element 1) having one or more rollers (elements 6a/15a). However, Kuba does not disclose a brake system with a lever that contacts the rollers in order to prevent the rotation of the rollers.
The teaching of Penman discloses a clamping system (elements 65) having a par of arms (element 50) with rollers (element 55). However, Penman does not disclose a brake system with a lever that contacts the rollers in order to prevent the rotation of the rollers.

Response to Arguments
On pages 14-15, the applicant arguments with respect to claims 1, 17, and 23 (independent claims) have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/05/2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723